Undoubtedly, the Act of 1935, Chapter 16780, is applicable to all decrees involving *Page 543 
alimony or separate maintenance rendered after the passage of that Act; perhaps also to decrees rendered prior thereto wherein jurisdiction of these features of the decrees was retained by the court. But in my opinion the Act of 1935 did not take away any rights to such payments which had accrued and vested under a final decree theretofore rendered wherein jurisdiction to thereafter change or modify the decree had not been retained by the court (1 R.C.L. 953) although the court might, for strong equitable reasons, growing out of radically changed circumstances, refuse to enforce its decree by issuance of execution or by contempt or ne exeat proceedings against the party in default. This, by virtue of the general power of a court to control its own processes, and to extend the time for the execution or performance of its decrees, where subsequently to the rendition of the decree, circumstances arise which would make it clearly unjust and inequitable to enforce the decree, even though the time within which a petition for rehearing, or a motion to modify or vacate the decree has expired. Where rights have vested or been acquired in good faith under a decree of any sort, which has become final, the courts generally refuse to stay or withhold execution of the decree. See 21 C.J. 699, et seq.,
1 R.C.L. 953. I am not speaking now of cases wherein bills of review or original bills in the nature of bills of review are applicable, but I have in mind the matter of the enforcement of final decrees providing for payments of future periodic installments. Such a decree, or the right created thereby, and matters regarding its enforcement, run into the future, and the general power of courts of equity with regard to the enforcement of such decrees attaches so long as the period for the payment of the installments ordered to be paid continues. While the court may not go back and amend such final decrees, or the rights *Page 544 
already vested thereunder (1 R.C.L. 946, 953), they do retain the powers referred to with regard to their enforcement. See 21 C.J. 706-726; 1 R.C.L. 962. The principles laid down in Mabson v. Christ, 96 Fla. 756, 119 So.2d 131, are adhered to. That case did not, however, involve the power of the court with regard to the enforcement of decrees providing for periodic payment of installments of alimony or support money for an indeterminate future time dependent only upon the length of life of the parties.
There is a distinction between permanent alimony allowed in a decree of divorce and an interlocutory order allowing temporary alimony pendente lite. In respect to the latter, as was said in Duss v. Duss, 92 Fla. 1081, 111 So.2d 382, the parties stand before the court in the continued relation to each other of husband and wife; but in respect to alimony allowed and to be paid after divorce from the bonds of matrimony, they stand before the court in such a status that the legal liability of the divorced husband to pay the permanent alimony is "in the nature of an obligation or duty to a stranger."
In the case of Dickinson v. Sharpe, 94 Fla. 25, 113 So.2d 638, we held that a decree granting permanent alimony does not become a specific lien on the husband's real estate, except in cases where it is so provided by statute. In that case, in the opinion by Mr. Justice BUFORD it was said:
"A decree for permanent alimony is not one which may be paid off and discharged. It runs in installments so long as both parties are living unless vacated by order of a court of competent jurisdiction. Therefore, it is impossible to determine what amount of money will be required to meet the exigencies of the decree. It is clear that execution would not issue upon a decree like the one before the court at this time and the only way by which an execution would be procurable would be for the claimant under the decree to *Page 545 
petition the court for an adjudication against the person against whom the decree was rendered for default in payment of the installments and for an adjudication fixing the amount then due and payable under the terms of the decree and for an order for execution to issue for such specific amount."
In the case of Gaffny v. Gaffny, 129 Fla. 172, 176 So.2d 68, the two cases above referred to were cited. The Gaffny case involved a decree retaining jurisdiction with reference to the matter of alimony, and we held that under that decree as well as under the Act of 1935 above referred to, the court had the right to modify the provision with reference to the payment of alimony if changed circumstances required such modification, but we upheld the power of the court below to adjudicate the amount of alimony in arrears, render judgment therefor, and order the issuance of execution.
In that case, we called attention to 1 R.C.L. page 948, wherein it was said:
"Authority to modify the allowance, however, does not include the right to alter the award upon the state of the case existing when the decree was entered, or to review the action of the chancellor therein. The parties had their day in court, with the right of appeal if the decree was deemed erroneous, and it cannot be supposed that it was intended that the court should sit in review of its own decrees, or that the same or some succeeding chancellor presiding in the same court should, after the lapse of indefinite time, have power to reverse, alter, or modify a decree for alimony upon the facts existing at the time of its entry."
In view of all this, I am of the opinion that the court below was acting within its power in ascertaining the amount of alimony in arrears under the final decree of October *Page 546 
1, 1929, and in rendering a judgment therefor, with order for execution to issue, though I also think it was within the power of the chancellor to withhold execution on said judgment if the financial condition of the defendant was such as to justify, in equity, the withholding of the execution. 1 R.C.L. 962. In other words, I do not think that Chapter 16780 should, as to vested rights, be given a retroactive effect.
WHITFIELD, P.J., concurs.